     Case 2:19-cv-12948-WBV-KWR Document 267 Filed 06/11/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

LOUISIANA NEWPACK SHRIMP, INC.                                CIVIL ACTION

VERSUS                                                        NO. 19-12948-WBV-KWR

OCEAN FEAST OF CHINA, LTD, ET AL.                             SECTION: D (4)

                                       Consolidated with

LONGHAI DESHENG SEAFOOD                                       CIVIL ACTION
STUFF CO. LTD

VERSUS                                                        NO. 20-782-WBV-KWR

LOUISIANA NEWPACK                                             SECTION: D (4)
SHRIMP, INC., ET AL.

                                       Consolidated with

OCEANA SEAFOOD PRODUCTS, LLC                                  CIVIL ACTION

VERSUS                                                        NO. 21-00003-WBV-KWR

LOUISIANA NEWPACK                                             SECTION: D (4)
SHRIMP, INC., ET AL.

                                  ORDER and REASONS1
       Before     the    Court    is   Louisiana      Newpack’s      Rule     59(E)    Motion     for

Reconsideration in Part of the Court [sic] February 9, 2021 Order and Reasons. 2

Ocean Feast Co., Ltd. opposes the Motion.3

       After careful consideration of the parties’ memoranda and the applicable law,

Plaintiff’s Motion for Reconsideration is GRANTED in part and DENIED in part.



1 All of the citations to the record in this Order refer to documents filed in the master file of this
consolidated matter, 19-cv-12948.
2 R. Doc. 141.
3 R. Doc. 166.
     Case 2:19-cv-12948-WBV-KWR Document 267 Filed 06/11/21 Page 2 of 7




       I.      LEGAL STANDARD

        “The general practice of courts in this district has been to evaluate motions to

reconsider interlocutory orders under the same standards that govern Rule 59(e)

motions to alter or amend a final judgment.”4 “A motion to alter or amend a judgment

filed pursuant to Rule 59(e) ‘serve[s] the narrow purpose of allowing a party to correct

manifest errors of law or fact or to present newly discovered evidence.’” 5 A district

court has “considerable discretion in deciding whether to reopen a case in response to

a motion for reconsideration under” Rule 59(e).6 “A moving party must satisfy at least

one of the following four criteria to prevail on a Rule 59(e) motion: (1) the movant

demonstrates the motion is necessary to correct manifest errors of law or fact upon

which the judgment is based; (2) the movant presents new evidence; (3) the motion is

necessary in order to prevent manifest injustice; and, (4) the motion is justified by an

intervening change in the controlling law.”                 7    The Court is mindful that,

“Reconsideration of a judgment after its entry is an extraordinary remedy that should

be used sparingly.”8

       II.     ANALYSIS

       Louisiana Newpack Shrimp (“Louisiana Newpack”) alleges that the Court

committed manifest errors of law and fact by dismissing Counts 1, 2, 6, and 13 of the


4 Namer v. Scottsdale Insur. Co., 314 F.R.D. 392, 393 (E.D. La. 2016) (Africk, J.) (citing authority).
5 Id. (quoting Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989)).
6 Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 174 (5th Cir. 1990), abrogated on other

grounds by Little v. Liquid Air Corp., 37 F.3d 1069 (5th Cir. 1994).
7 Namer, 314 F.R.D. at 395 (quoting Jupiter v. BellSouth Telecomms., Inc., Civ. A. No. 99-0628, 1999

WL 796218, at *1 (E.D. La. Oct. 5, 1999) (Vance, J.)) (internal quotation marks omitted); See, Castrillo
v. American Home Mortg. Servicing, Inc., Civ. A. No. 09-4369, 2010 WL 1424398, at *4 (E.D. La. Apr.
5, 2010) (Vance, J.) (citing authority).
8 Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004).
     Case 2:19-cv-12948-WBV-KWR Document 267 Filed 06/11/21 Page 3 of 7




First Amended Complaint in the Court’s February 9, 2021 Order and Reasons, 9 and

that the dismissal of these claims will result in a manifest injustice to Louisiana

Newpack.10 Louisiana Newpack argues that in dismissing these claims, the Court

did not accept its factual allegations as true or view them in the light most favorable

to Louisiana Newpack.11 As to Counts 1, 2, and 6, Louisiana Newpack claims that

the Court rejected its allegations that “the Joint Venture partners agreed both orally

and in writing as to the exclusive nature of the Joint Venture, specifically agreeing

that no side deals, ‘commissions or kickbacks’ would take place,” and instead weighed

the evidence and accepted as true the defendants’ arguments.12 To support these

allegations, Louisiana Newpack submitted a copy of an email thread between Arthur

Zeng, Edward Lee, and Jeffrey Martinez-Malo, dated June 17, 2017, which Louisiana

Newpack contends is “evidence that the Joint Venture was to be exclusive.”13

        As to Count 13, Louisiana Newpack likewise claims that the Court ignored

certain allegations, located elsewhere in its First Amended Complaint, that Jeffrey

Martinez-Malo “disregarded corporate and statutory formalities, created shell

companies and is effectively one-and-the-same with Indigo and Oceana Seafood,”

such that its veil-piercing claim in Count 13 should not have been dismissed. 14

Louisiana Newpack also asserts that reconsideration is required to prevent manifest

injustice because the Court made statements in its February 23, 2021 Order and



9 R. Doc. 129.
10 R. Doc. 141 at pp. 1-4; 10-16.
11 Id. at pp. 11-12 & 13-14.
12 Id. at p. 11 (quoting R. Doc. 29 at ¶ 17); R. Doc. 141-1 at pp. 1-2.
13 R. Doc. 141-1 at pp. 2 & 12-13 (citing R. Doc. 141-3).
14 R. Doc. 141-1 at p. 13.
     Case 2:19-cv-12948-WBV-KWR Document 267 Filed 06/11/21 Page 4 of 7




Reasons denying Oceana Seafood’s Motion to Dismiss for Improper Venue, or

Alternatively, Motion to Transfer, recognizing a substantial interrelationship

between Oceana Seafood Products, LLC (“Oceana Seafood”), Indigo Seafood Partners,

Inc. (“Indigo”), and Jeffrey Martinez-Malo (“Martinez-Malo”).15

       The Court finds that Louisiana Newpack’s arguments are insufficient to justify

reconsideration of the Court’s February 9, 2021 Order with respect to the dismissal

of the breach of contract claims asserted in Counts 1, 2, and 6 in Louisiana Newpack’s

First Amended Complaint.16 In the prior Order, the Court explicitly found that the

First Amended Complaint was “devoid of any factual allegations to support”

Louisiana Newpack’s assertion that, “the Joint Venture partners agreed both orally

and in writing as to the exclusive nature of the Joint Venture.”17 That remains true.

While the Court must accept all well-pleaded facts as true, as it did, the Court is not

bound to accept as true conclusory allegations,18 such as the foregoing assertion. The

Court further finds that the evidence submitted with Louisiana Newpack’s Motion

does not show that reconsideration is necessary to prevent a manifest injustice.

Louisiana Newpack offers no explanation for its failure to attach the 2017 email

thread to its original Complaint 19 or its First Amended Complaint, 20 nor does

Louisiana Newpack assert that it only recently obtained the emails. Instead, in a


15 R. Doc. 141-1 at p. 4 (quoting R. Doc. 133 at pp. 6 & 8).
16 R. Doc. 129.
17 Id. at pp. 11-12.
18 Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949 173 L.Ed.2d 868 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)); Gentilello v. Rege, 627
F.3d 540, 544 (5th Cir. 2010) (quoting Ashcroft, 556 U.S. at 678, 129 S.Ct. at 1949) (quotation marks
omitted).
19 R. Doc. 1.
20 R. Doc. 129.
     Case 2:19-cv-12948-WBV-KWR Document 267 Filed 06/11/21 Page 5 of 7




footnote in the instant Motion, Louisiana Newpack claims that it did not submit the

email with its Opposition brief to the prior motion to dismiss because, “Rather than

introduce evidence at the Rule 12(b)(6) stage, Louisiana Newpack Shrimp relied upon

its well-pleaded factual allegations.”21 The Fifth Circuit has made clear that motions

for reconsideration, “cannot be used to raise arguments which could, and should, have

been made before the judgment issued.” 22                 Accordingly, the Court finds that

Louisiana Newpack has failed to show that reconsideration of the Court’s February

9, 2021 Order dismissing Counts 1, 2, and 6 is required under Fed. R. Civ. P. Rule

59(e).

         The Court reaches the opposite conclusion with respect to the dismissal of

Louisiana Newpack’s veil-piercing claim asserted against Martinez-Malo in Count 13

of the First Amended Complaint.23 Although not mentioned in the instant Motion,

the allegations in Paragraphs 31, 32, and 33 of the First Amended Complaint – that

Martinez-Malo used Indigo and Oceana Seafood in a “shell game” to exploit the

OCEANA brand – are not specifically included in Count 13 of the First Amended

Complaint,24 nor did Louisiana Newpack rely upon those allegations, or even address

those assertions, in opposing the prior motion to dismiss. 25 Curiously, Louisiana




21 R. Doc. 141-1 at p. 2, n.1.
22 Ross v. Marshall, 426 F.3d 745, 763 (5th Cir. 2005) (quoting Simon v. United States, 891 F.2d 1154,
1159 (5th Cir. 1990)) (internal quotation marks omitted).
23 The Court notes that Louisiana Newpack does not seek reconsideration of the Court’s decision to

dismiss its veil-piercing claim asserted against Arthur Zeng in Count 13 of the First Amended
Complaint. See, R. Doc. 129 at pp. 49, 51-53; R. Doc. 141; R. Doc. 141-1 at pp. 1, 2-3, 13-15.
24 R. Doc. 29 at ¶¶ 31-33 & 144-148. The Court recognizes that the first paragraph of Count 13 of the

First Amended Complaint states that, “Paragraphs 1-143 are incorporated by reference as if fully
stated herein.” Id. at ¶ 144.
25 See, R. Doc. 129 at pp. 47-48 (citing R. Doc. 37).
     Case 2:19-cv-12948-WBV-KWR Document 267 Filed 06/11/21 Page 6 of 7




Newpack did not even reference the allegations in Paragraphs 31, 32, and 33 in its

Opposition brief. Nonetheless, accepting those allegations as true and viewing them

in the light most favorable to Louisiana Newpack, the Court finds that Louisiana

Newpack has alleged sufficient facts in the First Amended Complaint to state a

plausible veil-piercing claim against Martinez-Malo under Florida law.26

        As explained in the Court’s February 9, 2021 Order, to pierce the corporate veil

under Florida law, a plaintiff must show both: (1) that the corporation is a “mere

instrumentality” or alter ego of the defendant; and (2) that the defendant engaged in

“improper conduct” in the formation or use of the corporation.27 In Paragraph 33 of

the First Amended Complaint, Louisiana Newpack alleges that Martinez-Malo used

Indigo to assign the OCEANA brand, which is purportedly owned by the joint

venture, from Indigo to Oceana Seafood, and then used Oceana Seafood to license the

OCEANA brand back to Indigo.28 Louisiana Newpack also alleges that Martinez-

Malo entered into an oral agreement with himself to license the OCEANA brand from

Oceana Seafood back to Indigo, and that neither Indigo nor Oceana Seafood

communicated these transactions to Louisiana Newpack or to Ocean Feast of China,

Ltd. 29 The Court finds these allegations are sufficient to state a plausible veil-




26 The Court explained in its February 9, 2021 Order and Reasons that Florida law applies to Louisiana
Newpack’s veil-piercing claim against Martinez-Malo for the debts owed by Indigo to Louisiana
Newpack because Indigo was incorporated in Florida. R. Doc. 129 at pp. 49-51. The Court notes that
Florida law would also apply to Louisiana Newpack’s veil-piercing claim against Martinez-Malo for
the debts owed by Oceana Seafood to Louisiana Newpack (R. Doc. 29 at ¶ 148) because Oceana Seafood
was also incorporated in Florida. R. Doc. 29 at ¶ 6. See, R. Doc. 129 at p. 49.
27 R. Doc. 129 at pp. 49-50 (citation omitted); See Dania Jai-Alai Palace, Inc. v. Sykes, 450 So.2d 1114,

1120 (Fla. 1984).
28 R. Doc. 29 at ¶ 33.
29 Id.
        Case 2:19-cv-12948-WBV-KWR Document 267 Filed 06/11/21 Page 7 of 7




piercing claim against Martinez-Malo under Florida law.30 Accordingly, the Court

grants Louisiana Newpack’s Motion for Reconsideration as to the Court’s dismissal

of Louisiana Newpack’s veil-piercing claim against Martinez-Malo, and vacates that

portion of its February 9, 2021 Order.

          III.     CONCLUSION

          For the foregoing reasons, IT IS HEREBY ORDERED that Louisiana

Newpack’s Rule 59(E) Motion for Reconsideration in Part of the Court [sic] February

9, 2021 Order and Reasons31 is GRANTED in part and DENIED in part. To the

extent that Louisiana Newpack seeks reconsideration of the Court’s February 9, 2021

Order dismissing its veil-piercing claim asserted against Jeffrey Martinez-Malo in

Count 13 of the First Amended Complaint, the Motion is GRANTED and the Court’s

February 9, 2021 Order is vacated as to the dismissal of the veil-piercing claim

against Martinez-Malo.              The Motion is DENIED to the extent that Louisiana

Newpack seeks reconsideration of the Court’s February 9, 2021 Order dismissing

Counts 1, 2, and 6 of the First Amended Complaint.

          New Orleans, Louisiana, June 11, 2021.


                                                    ______________________________
                                                    WENDY B. VITTER
                                                    United States District Judge




30   R. Doc. 129 at pp. 49-51 (citing authority).
31   R. Doc. 141.
